Exhibit 10.1

ALTERRA CAPITAL HOLDINGS LIMITED
2006 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the [      ] day of [      ], 20[      ] (the “Grant Date”), by and between
Alterra Capital Holdings Limited (the “Company”) and [Name] (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Alterra Capital Holdings Limited 2006
Equity Incentive Plan (the “Plan”) pursuant to which awards of restricted common
shares of the Company (“Common Shares”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Grantee in recognition
of the Grantee’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:



1.   Grant of Restricted Stock Award. Pursuant to Section 5 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, [# of Shares] Common Shares (hereinafter called
the “Target Restricted Stock”) and such additional number of Common Shares to
which the Grantee may be entitled pursuant to Section 4 below (hereinafter
called the “Additional Restricted Stock”). The Target Restricted Stock and the
Additional Restricted Stock shall not exceed 200% of the Target Restricted
Stock.



2.   Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.



3.   Restrictions. Except as provided in the Plan or this Agreement, the
Restricted Stock Award shall be forfeited by the Grantee and all of the
Grantee’s rights to such shares shall immediately terminate without any payment
or consideration by the Company, in the event of any sale, assignment, transfer,
hypothecation, pledge or other alienation of such Restricted Stock Award made or
attempted, whether voluntary or involuntary, and if involuntary whether by
process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise, without the
written consent of the Board.

4. Vesting.



  (a)   Except as otherwise provided herein, the restrictions described in
Section 3 above will lapse (“vest”) with respect to such portion or multiple of
the Target Restricted Stock as determined in accordance with the terms of
Section 4(b) below on March 1, 2015 (the “Vesting Date”); provided, that, the
Grantee remains employed by the Company or any of its Subsidiaries through the
Vesting Date. If the Grantee’s employment is terminated at any time prior to the
Vesting Date, the Target Restricted Stock shall automatically be forfeited
without consideration upon such cessation of service, unless otherwise provided
in this Section 4.



  (b)   The number of shares that will vest, if any, on the Vesting Date (the
“Vested Shares”) in accordance with Section 4(a) above will be determined as
follows:



  (i)   if, as of any Measurement Date, the Annual Book Value Growth Rate equals
or exceeds 3% (the “Threshold Performance Goal”) and is less than 8% (the
“Target Performance Goal”), then a portion of the Annual Vesting Tranche
(rounded down to the nearest whole share) with a Lock in Date on such
Measurement Date will be eligible to vest on the Vesting Date, which portion is
equal to the sum of (A) 50% plus (B) the product of (1) 10 and (2) the
difference between such Annual Book Value Growth Rate and the Threshold
Performance Goal (rounded up to the nearest tenth of one percent) as of such
Measurement Date;



  (ii)   if, as of any Measurement Date, the Annual Book Value Growth Rate
equals or exceeds the Target Performance Goal and is less than 13% (the “Maximum
Performance Goal”), then a multiple of the Annual Vesting Tranche (rounded down
to the nearest whole share) with a Lock in Date on such Measurement Date will be
eligible to vest, which multiple is equal to the sum of (A) 100% plus (B) the
product of (1) 20 and (2) the difference between such Annual Book Value Growth
Rate and Target Performance Goal (rounded up to the nearest tenth of one
percent) as of such Measurement Date;



  (iii)   if, as of any Measurement Date, the Annual Book Value Growth Rate
equals or exceeds the Maximum Performance Goal, then 200% of the Annual Vesting
Tranche with a Lock In Date on such Measurement Date will be eligible to vest;



  (iv)   if as of the last Measurement Date, the Cumulative Book Value Growth
Rate equals or exceeds the Threshold Performance Goal and is less than the
Target Performance Goal, then the additional Common Shares (rounded down to the
nearest whole share), if any, that will be eligible to vest is equal to the
greater of zero or (A) minus (B), where (A) is the product of (1) the Target
Restricted Stock and (2) the sum of (a) 50% plus (b) the product of (i) 10 and
(ii) the difference between the Cumulative Book Value Growth Rate and the
Threshold Performance Goal (rounded up to the nearest tenth of one percent) as
of such Measurement Date and (B) is the aggregate number of shares already
eligible to vest as determined as of each of the Lock In Dates pursuant to
Sections 4(b)(i), 4(b)(ii) and 4(b)(iii) above;



  (v)   if as of the last Measurement Date, the Cumulative Book Value Growth
Rate equals or exceeds the Target Performance Goal and is less than the Maximum
Performance Goal, then the additional Common Shares (rounded down to the nearest
whole share), if any, that will be eligible to vest is equal to the greater of
zero or (A) minus (B), where (A) is the product of (1) the Target Restricted
Stock and (2) the sum of (a) 100% plus (b) the product of (i) 20 and (ii) the
difference between the Cumulative Book Value Growth Rate and the Target
Performance Goal (rounded up to the nearest tenth of one percent) as of such
Measurement Date and (B) is the aggregate number of shares already eligible to
vest as determined as of each of the Lock In Dates pursuant to Sections 4(b)(i),
4(b)(ii) and 4(b)(iii) above; and



  (vi)   if as of the last Measurement Date, the Cumulative Book Value Growth
Rate equals or exceeds the Maximum Performance Goal, then the additional Common
Shares (rounded down to the nearest whole share), if any, that will be eligible
to vest is equal to the greater of zero or (A) minus (B), where (A) is 200% of
the Target Restricted Stock and (B) is the aggregate number of shares already
eligible to vest as determined as of each of the Lock In Dates pursuant to
Sections 4(b)(i), 4(b)(ii) and 4(b)(iii) above.

For purposes of this Section 4, the following definitions shall apply:
(1) “Annual Vesting Tranche” shall be calculated by dividing the Target
Restricted Stock subject to the Restricted Stock Award by one-third (1/3); (2)
"Book Value Growth Rate” shall mean the Company’s growth in Book Value Per Share
over the one-year period ending on the applicable Measurement Date, (3) "Book
Value Per Share” shall be calculated by dividing “Total Shareholders’ Equity” as
set forth in the Company’s consolidated balance sheet as of the applicable
Measurement Date by the Company’s shares outstanding as of the applicable
Measurement Date; provided, that, for purposes of calculating Book Value Per
Share, (A) to the extent the Company declares dividends on its common shares,
“Total Shareholders’ Equity” shall be increased by the value of any such
cumulative dividends paid in such one-year period, and (B) to the extent there
are changes in the unrealized gain or loss, net of tax, on the available for
sale fixed maturities portfolio from January 1, 2012, “Total Shareholders’
Equity” shall be adjusted to remove the impact of such changes; (4) “Cumulative
Book Value Growth Rate” shall mean the annualized compounded growth in Book
Value Per Share for the three year period ended December 31, 2014; (5) “Lock In
Date” shall mean December 31, 2012 for the first Annual Vesting
Tranche; December 31, 2013 for the second Annual Vesting Tranche; and
December 31, 2014 for the third Annual Vesting Tranche; and (6) "Measurement
Date” shall mean each of December 31, 2012, December 31, 2013, and December 31,
2014.



  (c)   Death, Disability. In the event of the Grantee’s death or if the
Grantee’s employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below), the restrictions described in Section 3 above
will lapse with respect to 100% of the Target Restricted Stock as of the date of
such termination. For purposes of this Agreement, “Disability” shall mean (i) if
the Grantee is a party to an employment agreement or other agreement for
services with the Company or any of its Subsidiaries and such agreement provides
for a definition of “Disability,” the definition therein contained, or, if no
such agreement or definition exists, it shall mean (ii) termination upon
30 days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice.



  (d)   Termination Without Cause or For Good Reason Other than During a Change
in Control Protection Period. Upon the Grantee’s termination of employment by
the Company or any of its Subsidiaries without Cause (as defined in the
Grantee’s employment agreement with the Company, if any, otherwise, as defined
in the Plan) or by the Grantee for Good Reason (as defined below) other than
during a Change in Control Protection Period (as defined below), the
restrictions described in Section 3 above will lapse with respect to the
Restricted Stock Award as of the Vesting Date, subject to the achievement of the
Annual Book Value Per Share Growth Rate performance goals as described in
Section 4(b) above as if Grantee has remained in continuous service through the
Vesting Date.

For purposes hereof, the Grantee shall have “Good Reason” to terminate his/her
employment within 30 days after the Grantee has knowledge of the occurrence
following the Grant Date, without the Grantee’s written consent, of one of the
following events that has not been cured, if curable, within 30 days after a
notice of termination has been given by the Grantee to the Company or its
Subsidiary, as applicable: (i) any material and adverse change to the Grantee’s
duties or authority that is inconsistent with his/her title and position, (ii) a
material diminution of the Grantee’s title or position; (iii) a reduction of the
Grantee’s base salary; or (iv) any other reason which the Company determines in
its sole discretion to be a Good Reason; provided, that, if termination for
“Good Reason” is defined in the Grantee’s employment agreement, the definition
in the employment agreement shall apply for purposes of this Section 4(d).



  (e)   Change in Control. Unless otherwise determined by the Committee, the
occurrence of a Change in Control (as defined in the Plan) shall not result in
accelerated vesting of the Restricted Stock Award.



  (f)   Termination Without Cause or For Good Reason During a Change in Control
Protection Period: Upon the Grantee’s termination of employment by the Company
or any of its Subsidiaries without Cause (as defined in the Grantee’s employment
agreement with the Company, if any, otherwise, as defined in the Plan) or by the
Grantee for Good Reason (as defined above) during the 12-month period
immediately following a Change in Control (the “Change in Control Protection
Period”), the restrictions described in Section 3 above will lapse with respect
to the Restricted Stock Award, the Maximum Performance Goal will be deemed
achieved and the corresponding multiple of the Target Restricted Stock subject
to the Restricted Stock Award will vest as of the date of such termination.



  (g)   Retirement. Upon the Grantee’s termination of employment on or after the
date the Grantee reaches age 55 with at least five consecutive years of service
as an employee of the Company or any of its Subsidiaries immediately prior to
the termination date, the Committee may determine, at its sole discretion, to
permit the Restricted Stock Award to continue to vest in accordance with the
schedule set forth in Section 4(a) and 4(b) as if the Grantee were still
employed; provided, that, during the period following termination of employment
and prior to the Vesting Date, the Grantee does not enter into any employment,
consulting, service or similar arrangement or accept any directorship that has
not been pre-approved by the Committee in its sole discretion. In the event that
the Committee does not approve the continued vesting or so approves the
continued vesting and the Grantee does enter into any such arrangement or
accepts any unapproved directorship, the Restricted Stock Award shall be
immediately forfeited.



 



  (h)   Work Permit. If the Grantee’s employment is terminated prior to the
Vesting Date because the Company or any of its Subsidiaries is unable to obtain
a work permit for the Grantee’s continued employment with the Company or any of
its Subsidiaries in Bermuda and the Company does not offer to the Grantee a
comparable position of employment by one of the Company’s Subsidiaries outside
of Bermuda, then the restrictions described in Section 3 above will lapse with
respect to 100% of the Target Restricted Stock as of the date of the Grantee’s
termination of employment; provided, that, if the failure by the Company or any
of its Subsidiaries to obtain such work permit is directly or indirectly related
to any actions or omissions taken by the Grantee, as determined by the Committee
in its sole discretion, then the Restricted Stock Award shall be immediately
forfeited upon the date of termination.



5.   Non-Solicitation. In consideration for the Restricted Stock Award granted
pursuant to this Agreement, the Grantee agrees that for a period of twelve
(12) months following the Grantee’s date of termination, the Grantee shall not,
without the prior written permission of the Company, directly or indirectly
(1) solicit, employ or retain, or encourage or cause any other person or entity
to solicit, employ or retain, any person who (i) is employed or is providing
services to the Company or any of its Subsidiaries as of the date of termination
or (ii) is or was providing services to the Company or any of its Subsidiaries
within the twelve (12) month period prior to the Grantee’s date of termination,
(2) encourage or cause any employee of the Company or any of its Subsidiaries to
breach or threaten to breach any terms of such employee’s employment or other
agreement with the Company or any of its Subsidiaries or to terminate such
employee’s employment with the Company or any of its Subsidiaries, (3) solicit
business from any persons or entities whom the Grantee knows or should know
(xx) are current clients or customers of the Company or any of its Subsidiaries,
(yy) were customers or clients of the Company or any of its Subsidiaries during
the twelve (12) month period prior to the date of termination, or (4) encourage
or cause any clients or customers of the Company or any of its Subsidiaries to
cancel or terminate any business relationship with the Company or any of its
Subsidiaries. If Grantee breaches the provisions of this Section 5, the Company
shall be entitled to recover from Grantee all of the Vested Shares granted
pursuant to this Agreement or the value thereof.



6.   Tax Withholding. In the event that the Company determines that tax
withholding is required with respect to the Grantee, the Grantee shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Grantee pursuant to the Plan, the amount of
any required withholding taxes in respect of the Restricted Stock Award and to
take such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding and taxes. The Committee may
permit the Grantee to satisfy the withholding liability: (a) in cash, (b) by
having the Company withhold from the number of Common Shares otherwise issuable
or deliverable pursuant to the settlement of the Restricted Stock Award a number
of shares with a Fair Market Value equal to the minimum withholding obligation,
(c) by delivering Common Shares owned by the Grantee that are Mature Shares, or
(d) by a combination of any such methods. For purposes hereof, Common Shares
shall be valued at Fair Market Value.



7.   Rights as Shareholder; Dividends. The Grantee shall be the record owner of
the Target Restricted Stock unless and until it is sold or otherwise disposed
of, and as record owner shall be generally entitled to all rights of a
shareholder of the Company, including, without limitation, voting rights, if
any, with respect to the Target Restricted Stock. Notwithstanding the foregoing,
the Grantee’s right to receive dividends, if any, declared by the Company on its
Common Shares during the vesting period shall apply only to the Target
Restricted Stock and any Additional Restricted Stock in each case which become
Vested Shares, if any. Furthermore, any cash or other property distributed as a
dividend with respect to the Restricted Stock Award shall be held by the Company
until the Restricted Stock Award has vested in accordance with the terms hereof
and shall remain subject to the forfeiture provisions applicable to the
Restricted Stock Award to which such dividends relate.



8.   Compliance with Laws and Regulations. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Common Shares may be listed at the time of
such issuance or transfer.



9.   No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.



 



10.   Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by personal
delivery, courier services, registered or certified first class mail, return
receipt requested or facsimile:

If to the Company:

Alterra Capital Holdings Limited
Alterra House
2 Front Street
Hamilton HM 11
Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if sent by facsimile.



11.   Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.



12.   Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the beneficiary shall be deemed to be the
Grantee’s spouse or, if the Grantee is unmarried at the time of death, his or
her estate.



13.   Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.



14.   Amendment of Restricted Stock Award. Subject to Section 15 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, that, the Grantee’s rights under this
Restricted Stock Award shall not be materially and adversely affected by any
such amendment without the Grantee’s consent.



15.   Adjustments. Pursuant to Section 4(b) of the Plan, the Committee in its
sole discretion may make adjustments to this Restricted Stock Award, including,
without limitation, with respect to any applicable performance measures.



16.   Governing Law. This Agreement shall be governed by the laws of Bermuda.



17.   Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding and
conclusive on the Company and the Grantee.



18.   Severability. Every provision of this Agreement is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.



 



19.   Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.



20.   Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]  

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.  

 
ALTERRA CAPITAL HOLDINGS LIMITED
By:
 
Name:
Title:
GRANTEE
By:
 
Name:

2